TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                        444444444444444
                                        NO. 03-03-00432-CV
                                        444444444444444


  Insurance of America Agency, Inc.; Stan Firebaugh; National Business Association; Pat
   Archibald; American National Life Insurance Company of Texas, Inc.; and American
                     National Insurance Company, Inc., Appellants

                                                   v.

              Betty J. Wendland, Patricia Wilson, William Wilson, Judy Kirtley,
                         Bruce Kirtley, and Oscar Wood, Appellees


44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. GN003014, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING
44444444444444444444444444444444444444444444444444444444444444444


                             MEMORANDUM OPINION


               On September 30, 2003, this appeal was abated in order to allow the parties to send

notice of their proposed class-action settlement and for the trial court to hold a hearing on the

fairness and adequacy of the settlement. We abated the appeal until January 20, 2004. See

Insurance of America, Inc. v. Wendland, No. 03-03-432-CV (Tex. App.—Austin September 30,

2003) (interlocutory memorandum opinion). On January 20, 2004, the parties filed a joint motion

to extend the abatement because they wanted to allow the judgment signed by the trial court to

become final and non-appealable before dismissing the appeal. The parties asked us to extend the

abatement until February 20, 2004, and, unless the parties petitioned for other relief before that date,
to dismiss the appeal. We extended the abatement. Not having heard further from the parties, we

grant their joint motion to dismiss. See Tex. R. App. P. 42.1(a)(2).




                                             __________________________________________

                                             Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Joint Motion

Filed: March 4, 2004




                                                2